Citation Nr: 1531166	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for the service-connected syringomyelia with migraine headaches, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1992 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2011, March 2013, and August 2014 Board decisions, the claim was remanded for further evidentiary development.  The Agency of Original Jurisdiction (AOJ) continued the previous denial in a March 2015 supplemental statement of the case (SSOC).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran failed, without good cause, to report for the requested December 2014 VA compensation examination necessary to decide his increased rating claim.  


CONCLUSION OF LAW

Entitlement to an increased disability rating for service-connected syringomyelia with migraine headaches, currently evaluated as 50 percent disabling, is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board may proceed with the appeal without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Thus, the VCAA does not need to be discussed.

II.  Analysis

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. 
§ 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase and/or a reopened claim for a benefit which was previously disallowed shall be denied without a review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655. 

The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly  v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.

In the March 2013 decision, the Board instructed the increased disability rating claim to be remanded in order for a total spine (cervical, thoracic, and lumbar) magnetic resonance imaging (MRI) without contrast to be performed pursuant to the recommendations of the August 2011 VA examiner.

A review of the record shows that, following the March 2013 remand, the Veteran was afforded a VA examination in April 2013; however, the requisite MRI was not conducted in conjunction with the examination.

The Veteran was scheduled for an MRI in August 2013; however, a VA memorandum indicated that the examination was cancelled by the RO.  The testing was again cancelled by the RO in October 2013 due to "incorrect jurisdiction."  A subsequent notation from the Compensation and Pension Service noted that the Veteran had requested the ordering physician to contact him prior to scheduling the requisite testing appointment; further notation indicated that the testing was therefore cancelled and would be rescheduled only if it was clinically indicated.

A Compensation and Pension Service inquiry dated in December 2013 indicated that another examination was both cancelled by "MAS" and cancelled by the Veteran.

In the February 2013 SSOC, the AOJ subsequently denied the Veteran's increased rating claim, finding that he failed to appear for VA examinations in October 2013 and February 2014.  In August 2014, the Board again remanded the Veteran's claim to afford him a VA examination and MRI.

The December 2014 examination request report from the AOJ notes the Veteran's correct mailing address and that he failed to report for the scheduled examination.  The AOJ confirmed his address with a letter to his bank.  Additionally, pursuant to the Board's remand directive, the AOJ called the Veteran in an attempt to inform him of the date, time, and place of his VA examination.  Furthermore, there has been no contention from the Veteran or his representative that the Veteran did not receive notice of his VA examination.  Finally, in January 2015, the AOJ sent the Veteran a letter asking him to contact them, so that his VA examination may be rescheduled.  The AOJ received no response from the Veteran.  The Board finds that additional efforts to schedule an examination and/or MRI would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2014).

The Board has reviewed the record, and finds that the current evidence of record is insufficient to properly evaluate the claim.  Given the presumption of regularity of the mailing of the VA examination scheduling notice and the fact that the Veteran has not contacted the AOJ with a reason for his failure to report, the Board is satisfied that the Veteran received notice of the examination and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. 
§ 3.655.  Therefore, the claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an increased disability rating for the service-connected syringomyelia with migraine headaches, currently evaluated as 50 percent disabling, is denied as a matter of law.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


